Title: From George Washington to Alexander Spotswood, 15 September 1779
From: Washington, George
To: Spotswood, Alexander


        
          Dear Sir,
          West-point Sepr 15th 1779.
        
        I shall be obliged by your informing me whether it has yet been in your power to provide another horse or Mare for me—Bleu-skin has been threatned with a fistula more than three Months, so that I have had no use of him. The Sorrel has, in no great degree altered in flesh or appearance since you saw him at Middle brooke. and the Mare is with foal—out of the three therefore I have scarce one for use.
        If you have not already purchased the fourth horse or Mare for me I shall be obliged to you for letting him or her (for it is indifferent to me which it is) be stouter than the other three—neither of which is compleatly master of my weight—and I shall be still more obliged to you for confining the colour to a good bay.
        Be pleased to present my love to Mrs Spotswood—& Compliments to Mrs Campbell—and be assured that I am Dr Sir Yr Most Obedt and Affecte Servant
        
          Go: Washington
        
      